     Case 2:20-cv-01894-KJD-VCF Document 5 Filed 02/08/21 Page 1 of 4




1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA
8
                                                  ***
9     FRANCISCO ALVAREZ,                            Case No. 2:20-cv-01894-KJD-VCF

10                                       Petitioner, ORDER
11           v.
12
      WILLIAM HUTCHINGS, et al.,
13
                                    Respondents.
14

15          Before the court is Francisco Alvarez’s pro se 28 U.S.C. § 2254 habeas corpus
16   petition (ECF No. 1-1). Pursuant to this court’s order, he has now paid the filing fee (see
17   ECF No. 4). The court has reviewed the petition pursuant to Habeas Rule 4 and directs
18   that it be served on respondents.
19          A petition for federal habeas corpus should include all claims for relief of which
20   petitioner is aware. If petitioner fails to include such a claim in his petition, he may be
21   forever barred from seeking federal habeas relief upon that claim. See 28 U.S.C.
22   §2254(b) (successive petitions). If petitioner is aware of any claim not included in his
23   petition, he should notify the court of that as soon as possible, perhaps by means of a
24   motion to amend his petition to add the claim.
25          Alvarez has also submitted a motion for appointment of counsel (ECF No. 1-2).
26   There is no constitutional right to appointed counsel for a federal habeas corpus
27   proceeding. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); Bonin v. Vasquez, 999
28   F.2d 425, 428 (9th Cir.1993). The decision to appoint counsel is generally
                                                   1
     Case 2:20-cv-01894-KJD-VCF Document 5 Filed 02/08/21 Page 2 of 4




1    discretionary. Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir.1986), cert. denied, 481

2    U.S. 1023 (1987); Bashor v. Risley, 730 F.2d 1228, 1234 (9th Cir.), cert. denied, 469

3    U.S. 838 (1984). However, counsel must be appointed if the complexities of the case

4    are such that denial of counsel would amount to a denial of due process, and where the

5    petitioner is a person of such limited education as to be incapable of fairly presenting his

6    claims. See Chaney, 801 F.2d at 1196; see also Hawkins v. Bennett, 423 F.2d 948 (8th

7    Cir.1970). Here, Alvarez’s petition presents his claims in a reasonably clear manner,

8    and the legal issues do not appear to be particularly complex. Therefore, counsel is not

9    justified. Alvarez’s motion is denied at this time.

10          IT IS THEREFORE ORDERED that the Clerk detach, file, and

11   ELECTRONICALLY SERVE the petition (ECF No. 1-1) on the respondents.

12          IT IS FURTHER ORDERED that the Clerk add Aaron D. Ford, Nevada Attorney

13   General, as counsel for respondents and provide respondents an electronic copy of all

14   items previously filed in this case by regenerating the Notice of Electronic Filing to the

15   office of the AG only.

16          IT IS FURTHER ORDERED that the Clerk detach and file petitioner’s motion for

17   appointment of counsel (ECF No. 1-2).

18          IT IS FURTHER ORDERED that the motion for counsel is DENIED.

19          IT IS FURTHER ORDERED that respondents must file a response to the petition,

20   including potentially by motion to dismiss, within 90 days of service of the petition, with

21   any requests for relief by petitioner by motion otherwise being subject to the normal

22   briefing schedule under the local rules. Any response filed is to comply with the

23   remaining provisions below, which are entered pursuant to Habeas Rule 5.

24          IT IS FURTHER ORDERED that any procedural defenses raised by respondents

25   in this case be raised together in a single consolidated motion to dismiss. In other

26   words, the court does not wish to address any procedural defenses raised herein either

27   in seriatum fashion in multiple successive motions to dismiss or embedded in the

28   answer. Procedural defenses omitted from such motion to dismiss will be subject to
                                                   2
     Case 2:20-cv-01894-KJD-VCF Document 5 Filed 02/08/21 Page 3 of 4




1    potential waiver. Respondents should not file a response in this case that consolidates

2    their procedural defenses, if any, with their response on the merits, except pursuant to

3    28 U.S.C. § 2254(b)(2) as to any unexhausted claims clearly lacking merit. If

4    respondents do seek dismissal of unexhausted claims under § 2254(b)(2): (a) they will

5    do so within the single motion to dismiss not in the answer; and (b) they will specifically

6    direct their argument to the standard for dismissal under § 2254(b)(2) set forth in

7    Cassett v. Stewart, 406 F.3d 614, 623-24 (9th Cir. 2005). In short, no procedural

8    defenses, including exhaustion, should be included with the merits in an answer. All

9    procedural defenses, including exhaustion, instead must be raised by motion to dismiss.

10          IT IS FURTHER ORDERED that, in any answer filed on the merits, respondents

11   specifically cite to and address the applicable state court written decision and state

12   court record materials, if any, regarding each claim within the response as to that claim.

13          IT IS FURTHER ORDERED that petitioner has 45 days from service of the

14   answer, motion to dismiss, or other response to file a reply or opposition, with any other

15   requests for relief by respondents by motion otherwise being subject to the normal

16   briefing schedule under the local rules.

17          IT IS FURTHER ORDERED that any additional state court record exhibits filed

18   herein by either petitioner or respondents be filed with a separate index of exhibits

19   identifying the exhibits by number. The parties will identify filed CM/ECF attachments

20   by the number or numbers of the exhibits in the attachment.

21

22

23

24

25

26

27

28
                                                  3
     Case 2:20-cv-01894-KJD-VCF Document 5 Filed 02/08/21 Page 4 of 4




1           IT IS FURTHER ORDERED that, at this time, the parties send courtesy copies of

2    any responsive pleading or motion and all INDICES OF EXHIBITS ONLY to the

3    Reno Division of this court. Courtesy copies shall be mailed to the Clerk of Court, 400

4    S. Virginia St., Reno, NV, 89501, and directed to the attention of “Staff Attorney” on the

5    outside of the mailing address label. No further courtesy copies are required unless

6    and until requested by the court.

7

8           DATED: 8 February 2021.

9

10                                                    KENT J. DAWSON
                                                      UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                  4
